 

Exhibit 10.44

 



  

 

 

 

RCS CAPITAL CORPORATION

(a Delaware corporation)

24,000,000 Shares of Class A Common Stock

UNDERWRITING AGREEMENT

 

Dated: June 4, 2014

 

 

 

 

 

RCS CAPITAL CORPORATION
(a Delaware corporation)
24,000,000 Shares of Class A Common Stock

 

UNDERWRITING AGREEMENT

 

June 4, 2014

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Barclays Capital Inc.

 

as Representatives of the several Underwriters

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

One Bryant Park
New York, New York 10036

 

c/o Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019

 

Ladies and Gentlemen:

 

RCS Capital Corporation, a Delaware corporation (the “Company”), and RCAP
Holdings, LLC, a Delaware limited liability company (the “Selling Shareholder”),
confirm their respective agreements with Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”), Barclays Capital Inc. (“Barclays”) and each of
the other Underwriters named in Schedule A hereto (collectively, the
“Underwriters,” which term shall also include any underwriter substituted as
hereinafter provided in Section 10 hereof), for whom Merrill Lynch and Barclays
are acting as representatives (in such capacity, the “Representatives”), with
respect to (i) the sale by the Company and the Selling Shareholder, acting
severally and not jointly, and the purchase by the Underwriters, acting
severally and not jointly, of the respective numbers of shares of Class A Common
Stock, par value $0.001 per share, of the Company (“Common Stock”) set forth in
Schedules A and B hereto and (ii) the grant by the Company and the Selling
Shareholder to the Underwriters, acting severally and not jointly, of the option
described in Section 2(b) hereof to purchase all or any part of 3,600,000
additional shares of Common Stock. The aforesaid 24,000,000 shares of Common
Stock (the “Initial Securities”) to be purchased by the Underwriters and all or
any part of the 3,600,000 shares of Common Stock subject to the option described
in Section 2(b) hereof (the “Option Securities”) are herein called,
collectively, the “Securities.”

 

 

 

  

The Company and the Selling Shareholder understand that the Underwriters propose
to make a public offering of the Securities as soon as the Representatives deem
advisable after this Agreement has been executed and delivered.

 

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-1 (No. 333-193925), including
the related preliminary prospectus or prospectuses, covering the registration of
the sale of the Securities under the Securities Act of 1933, as amended (the
“1933 Act”). Promptly after execution and delivery of this Agreement, the
Company will prepare and file a prospectus in accordance with the provisions of
Rule 430A (“Rule 430A”) of the rules and regulations of the Commission under the
1933 Act (the “1933 Act Regulations”) and Rule 424(b) (“Rule 424(b)”) of the
1933 Act Regulations. The information included in such prospectus that was
omitted from such registration statement at the time it became effective but
that is deemed to be part of such registration statement at the time it became
effective pursuant to Rule 430A(b) is herein called the “Rule 430A Information.”
Such registration statement, including the amendments thereto, the exhibits
thereto and any schedules thereto, at the time it became effective, and
including the Rule 430A Information, is herein called the “Registration
Statement.” Any registration statement filed pursuant to Rule 462(b) of the 1933
Act Regulations is herein called the “Rule 462(b) Registration Statement” and,
after such filing, the term “Registration Statement” shall include the Rule
462(b) Registration Statement. Each prospectus used prior to the effectiveness
of the Registration Statement, and each prospectus that omitted the Rule 430A
Information that was used after such effectiveness and prior to the execution
and delivery of this Agreement, is herein called a “preliminary prospectus.” The
final prospectus, in the form first furnished to the Underwriters for use in
connection with the offering of the Securities, is herein called the
“Prospectus.” For purposes of this Agreement, all references to the Registration
Statement, any preliminary prospectus, the Prospectus or any amendment or
supplement to any of the foregoing shall be deemed to include the copy filed
with the Commission pursuant to its Electronic Data Gathering, Analysis and
Retrieval system or any successor system (“EDGAR”).

 

As used in this Agreement:

 

“Applicable Time” means 9:00 A.M., New York City time, on June 5, 2014 or such
other time as agreed by the Company, Merrill Lynch and Barclays.

 

“General Disclosure Package” means any Issuer General Use Free Writing
Prospectuses issued at or prior to the Applicable Time, the most recent
preliminary prospectus that is distributed to investors prior to the Applicable
Time and the information included on Schedule C-1 hereto, all considered
together.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the 1933 Act Regulations (“Rule 433”), including without
limitation any “free writing prospectus” (as defined in Rule 405 of the 1933 Act
Regulations (“Rule 405”)) relating to the Securities that is (i) required to be
filed with the Commission by the Company, (ii) a “road show that is a written
communication” within the meaning of Rule 433(d)(8)(i), whether or not required
to be filed with the Commission, or (iii) exempt from filing with the Commission
pursuant to Rule 433(d)(5)(i) because it contains a description of the
Securities or of the offering that does not reflect the final terms, in each
case in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g).

 

2

 

  

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors
(other than a “bona fide electronic road show,” as defined in Rule 433), as
evidenced by its being specified in Schedule C-2 hereto.

 

“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

 

“Testing-the-Waters Communication” means any oral or written communication with
potential investors undertaken in reliance on Section 5(d) of the 1933 Act.

 

“Written Testing-the-Waters Communication” means any Testing-the-Waters
Communication that is a written communication within the meaning of Rule 405
under the 1933 Act.

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement, any preliminary prospectus or the Prospectus (or other references of
like import) shall include all such financial statements and schedules and other
information which is incorporated by reference in or otherwise deemed by 1933
Act Regulations to be a part of or included in the Registration Statement, any
preliminary prospectus or the Prospectus, as the case may be, prior to the
execution and delivery of this Agreement; and all references in this Agreement
to amendments or supplements to the Registration Statement, any preliminary
prospectus or the Prospectus shall include the filing of any document under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), which is
incorporated by reference in or otherwise deemed by 1933 Act Regulations to be a
part of or included in the Registration Statement, such preliminary prospectus
or the Prospectus, as the case may be, at or after the execution and delivery of
this Agreement.

 

Section 1. Representations and Warranties.

 

(a) Representations and Warranties by the Company. The Company represents and
warrants to each Underwriter as of the date hereof, the Applicable Time, the
Closing Time (as defined below) and any Date of Delivery (as defined below), and
agrees with each Underwriter, as follows:

 

(i) Registration Statement and Prospectuses. Each of the Registration Statement
and any post-effective amendment thereto, if any, has become effective under the
1933 Act. No stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto has been issued under the 1933
Act, no order preventing or suspending the use of any preliminary prospectus or
the Prospectus has been issued and no proceedings for any of those purposes have
been instituted or are pending or, to the knowledge of the Company,
contemplated. The Company has complied with each request (if any) from the
Commission for additional information.

 

3

 

  

Each of the Registration Statement and any post-effective amendment thereto, at
the time it became effective, complied in all material respects with the
requirements of the 1933 Act and the 1933 Act Regulations. The most recent
preliminary prospectus that is distributed to investors prior to the Applicable
Time, the Prospectus and any amendment or supplement thereto, at the time each
was filed with the Commission, complied in all material respects with the
requirements of the 1933 Act and the 1933 Act Regulations. Each preliminary
prospectus delivered to the Underwriters for use in connection with this
offering and the Prospectus was or will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.

 

(ii) Accurate Disclosure. Neither the Registration Statement nor any
post-effective amendment thereto, if any, at its effective time, at the Closing
Time or at any Date of Delivery, contained, contains or will contain an untrue
statement of a material fact or omitted, omits or will omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. As of the Applicable Time, neither (A) the General Disclosure
Package nor (B) any individual Issuer Limited Use Free Writing Prospectus, when
considered together with the General Disclosure Package, included, includes or
will include an untrue statement of a material fact or omitted, omits or will
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
Neither the Prospectus nor any amendment or supplement thereto (including any
prospectus wrapper), as of its issue date, at the time of any filing with the
Commission pursuant to Rule 424(b), at the Closing Time or at any Date of
Delivery, included, includes or will include an untrue statement of a material
fact or omitted, omits or will omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

The representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement (or any amendment
thereto), the General Disclosure Package, the Prospectus (or any amendment or
supplement thereto) or any individual Issuer Limited Use Free Writing Prospectus
made in reliance upon and in conformity with written information furnished to
the Company by any Underwriter through the Representatives expressly for use
therein. For purposes of this Agreement, the only information so furnished shall
be the information in the first paragraph under the heading “Underwriting
(Conflicts of Interest)–Commissions and Discounts,” the information in the
second, third and fourth paragraphs under the heading “Underwriting (Conflicts
of Interest)–Price Stabilization, Short Positions” (insofar as such statements
relate to the amount of selling concession and reallowance or to over-allotment
and stabilization activities that may be undertaken by the Underwriters) and the
information under the heading “Underwriting (Conflicts of Interest)–Electronic
Distribution” in each case contained in the most recent preliminary prospectus
that is distributed to investors prior to the Applicable Time (or any amendment
or supplement thereto) (collectively, the “Underwriter Information”).

 

4

 



 

(iii) Offering Materials Furnished to Underwriters. The Company has delivered to
the Representatives a complete copy of the Registration Statement, each
amendment thereto and any Rule 462(b) Registration Statement and of each
opinion, consent and certificate of experts filed as a part thereof, and
conformed copies of the Registration Statement, each amendment thereto and any
Rule 462(b) Registration Statement (without exhibits) and each preliminary
prospectus, the General Disclosure Package, the Prospectus, as amended or
supplemented, and any free writing prospectus reviewed and consented to by the
Representatives, in such quantities and at such places as the Representatives
have reasonably requested for each of the Underwriters.

 

(iv) Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the later of (A) the expiration or
termination of the option granted to the several Underwriters in Section 2
hereof and (B) the completion of the Underwriters’ distribution of the
Securities, any offering material in connection with the offering and sale of
the Securities other than any preliminary prospectus, the General Disclosure
Package, the Prospectus, any free writing prospectus reviewed and consented to
by the Representatives or the Registration Statement, except to the extent
required to be distributed pursuant to Section 3(b).

 

(v) Issuer Free Writing Prospectuses. Except as set forth therein, no Issuer
Free Writing Prospectus conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, and any preliminary
or other prospectus deemed to be a part thereof that has not been superseded or
modified.

 

(vi) Testing-the-Waters Materials. The Company (A) has not engaged in any
Testing-the-Waters Communication and (B) has not authorized anyone to engage in
Testing-the-Waters Communications. The Company has not distributed any Written
Testing-the-Waters Communications.

 

(vii) Company Not Ineligible Issuer. At the time of filing the Registration
Statement and any post-effective amendment thereto, at the earliest time
thereafter that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the 1933 Act Regulations) of the
Securities and at the date hereof, the Company was not and is not an “ineligible
issuer,” as defined in Rule 405, without taking account of any determination by
the Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an ineligible issuer.

 

(viii) Emerging Growth Company Status. From the time of the initial filing of
the Registration Statement with the Commission (or, if earlier, the first date
on which the Company engaged directly or through any Person authorized to act on
its behalf in any Testing-the-Waters Communication) through the date hereof, the
Company has been and is an “emerging growth company,” as defined in Section 2(a)
of the 1933 Act (an “Emerging Growth Company”).

 

5

 

 

 

 

(ix) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Registration Statement, the
General Disclosure Package and the Prospectus are independent public accountants
as required by the 1933 Act, the 1933 Act Regulations, the 1934 Act, the 1934
Act Regulations and the Public Accounting Oversight Board.

 

(x) Financial Statements; Non-GAAP Financial Measures. The financial statements
included in the Registration Statement, the General Disclosure Package and the
Prospectus, together with the related schedules and notes, present fairly the
financial position of the Company and its consolidated subsidiaries at the dates
indicated and the statement of operations, stockholders’ equity and cash flows
of the Company and its consolidated subsidiaries for the periods specified; said
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods presented. The supporting schedules, if any, present fairly in
accordance with GAAP the information required to be stated therein. The selected
financial data and the summary financial information included in the
Registration Statement, the General Disclosure Package and the Prospectus
present fairly the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included therein. The
pro forma financial statements and the related notes thereto included in the
Registration Statement, the General Disclosure Package and the Prospectus
present fairly the information shown therein, have been prepared in accordance
with the Commission’s rules and guidelines with respect to pro forma financial
statements and have been properly compiled on the bases described therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein. Except as included therein, no historical or
pro forma financial statements or supporting schedules are required to be
included in the Registration Statement, the General Disclosure Package or the
Prospectus under the 1933 Act, the 1933 Act Regulations, the 1934 Act or the
1934 Act Regulations. All disclosures contained in the Registration Statement,
the General Disclosure Package or the Prospectus regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the 1934 Act and Item 10 of Regulation
S-K of the 1933 Act, to the extent applicable. The interactive data in
eXtensible Business Reporting Language included in the Registration Statement,
the General Disclosure Package and the Prospectus fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto, the
1934 Act or the 1934 Act Regulations.

 

(xi) No Material Adverse Change in Business. Except as otherwise stated in the
Registration Statement, the General Disclosure Package or the Prospectus, since
the respective dates as of which information is given in the Registration
Statement, the General Disclosure Package or the Prospectus, (A) there has been
no material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), (B) there have been
no transactions entered into by the Company or any of its subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its subsidiaries considered as one enterprise, and (C) there
has been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

 

6

 

  

(xii) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus and to enter into
and perform its obligations under this Agreement; and the Company is duly
qualified as a foreign corporation to transact business and is in good standing
in each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect.

 

(xiii) Good Standing of Subsidiaries. Each “significant subsidiary” of the
Company (as such term is defined in Rule 1-02 of Regulation S-X) (each, a
“Subsidiary” and, collectively, the “Subsidiaries”) has been duly organized and
is validly existing in good standing under the laws of the jurisdiction of its
incorporation or organization, has corporate or similar power and authority to
own, lease and operate its properties and to conduct its business as described
in the Registration Statement, the General Disclosure Package and the Prospectus
and is duly qualified to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to so qualify or to be in good standing would not result in a Material
Adverse Effect. Except as otherwise disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, all of the issued and outstanding
equity securities of each Subsidiary have been duly authorized and validly
issued, were fully paid and non-assessable and are owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity. None of the outstanding
equity securities of any Subsidiary were issued in violation of the preemptive
or similar rights of any securityholder of such Subsidiary. All the subsidiaries
of the Company are listed on Exhibit 21 to the Registration Statement.

 

(xiv) Capitalization. The authorized, issued and outstanding shares of capital
stock of the Company are as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus in the column entitled “Historical” under
the caption “Capitalization” (except for subsequent issuances, if any, pursuant
to this Agreement, pursuant to reservations, agreements, stock purchase programs
or employee benefit plans referred to in the Registration Statement, the General
Disclosure Package or the Prospectus or pursuant to the conversion, exercise or
exchange of securities convertible into or exercisable or exchangeable for
Common Stock referred to in the Registration Statement, the General Disclosure
Package or the Prospectus). The outstanding shares of capital stock of the
Company, including the Securities to be purchased by the Underwriters from the
Selling Shareholder, have been duly authorized and validly issued and are fully
paid and non-assessable. None of the outstanding shares of capital stock of the
Company, including the Securities to be purchased by the Underwriters from the
Selling Shareholder, were issued in violation of the preemptive or other similar
rights of any securityholder of the Company.

 

7

 

 

 

 

(xv) Stock Exchange Listing. The Securities are registered pursuant to
Section 12(b) of the 1934 Act and are listed on the New York Stock Exchange, and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Securities under the 1934 Act or delisting
the Securities from the New York Stock Exchange, nor has the Company received
any notification that the Commission or New York Stock Exchange is contemplating
terminating such registration or listing.

 

(xvi) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
hereunder may be limited by applicable law and except as the enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles regardless of whether considered in a proceeding in
equity or at law.

 

(xvii) Authorization and Description of Securities. The Securities to be
purchased by the Underwriters from the Company have been duly authorized for
issuance and sale to the Underwriters pursuant to this Agreement and, when
issued and delivered by the Company pursuant to this Agreement against payment
of the consideration set forth herein, will be validly issued and fully paid and
non-assessable; and the issuance of the Securities is not subject to the
preemptive or other similar rights of any securityholder of the Company. The
Common Stock conforms to all statements relating thereto contained in the
Registration Statement, the General Disclosure Package and the Prospectus and
such description conforms to the rights set forth in the instruments defining
the same. No holder of Securities will be subject to personal liability by
reason of being such a holder.

 

(xviii) Registration Rights. Except as otherwise disclosed in the Registration
Statement, the General Disclosure Package or the Prospectus, there are no
persons with registration rights or other similar rights to have any securities
registered for sale pursuant to the Registration Statement or otherwise
registered for sale or sold by the Company under the 1933 Act pursuant to this
Agreement.

 

(xix) Absence of Violations, Defaults and Conflicts. Neither the Company nor any
of its subsidiaries is (A) in violation of its charter, by-laws or similar
organizational document, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any subsidiary is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, result in a Material Adverse Effect, or (C) in violation of
any law, statute, rule, regulation, judgment, order, writ or decree of any
arbitrator, court, governmental body, regulatory body, administrative agency or
other authority, body or agency having jurisdiction over the Company or any of
its subsidiaries or any of their respective properties, assets or operations
(each, a “Governmental Entity”), except for such violations that would not,
singly or in the aggregate, result in a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein and in the Registration Statement, the General
Disclosure Package and the Prospectus (including the issuance and sale of the
Securities and the use of the proceeds from the sale of the Securities as
described therein under the caption “Use of Proceeds”) and compliance by the
Company with its obligations hereunder have been duly authorized by all
necessary corporate action and do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default or Repayment Event (as defined below) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any
properties or assets of the Company or any subsidiary pursuant to, the
Agreements and Instruments (except for such conflicts, breaches, defaults or
Repayment Events or liens, charges or encumbrances that would not, singly or in
the aggregate, result in a Material Adverse Effect), nor will such action result
in any violation of the provisions of the charter, by-laws or similar
organizational document of the Company or any of its subsidiaries or any law,
statute, rule, regulation, judgment, order, writ or decree of any Governmental
Entity. As used herein, a “Repayment Event” means any event or condition which
gives the holder of any note, debenture or other evidence of indebtedness (or
any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its subsidiaries.

 

8

 

 

 

 

(xx) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, which, in either case, would result in a Material Adverse Effect.

 

(xxi) ERISA Compliance. Except as otherwise disclosed in the Registration
Statement, General Disclosure Package or Prospectus, the Company and its
subsidiaries and any “employee benefit plan” (as defined under the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (collectively, “ERISA”)) established or
maintained by the Company, its subsidiaries or their “ERISA Affiliates” (as
defined below) are in compliance with ERISA, except as would not, individually
or in the aggregate, result in a Material Adverse Effect. “ERISA Affiliate”
means, with respect to the Company or a subsidiary, any member of any group of
organizations described in Sections 414(b),(c),(m) or (o) of the Internal
Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Company or such subsidiary
is a member. No “reportable event” (as defined under ERISA) has occurred or is
reasonably expected to occur with respect to any “employee pension benefit plan”
(as defined under ERISA) established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates. No “employee pension benefit
plan” established or maintained by the Company, its subsidiaries or any of their
ERISA Affiliates, if such “employee pension benefit plan” were terminated, would
have any “amount of unfunded benefit liabilities” (as defined under ERISA).
Neither the Company, its subsidiaries nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee pension
benefit plan,” (ii) Sections 412, 4971 or 4975 of the Code, or (iii) Section
4980B of the Code as a result of a failure to comply with such section. Except
as would not, individually or in the aggregate, result in a Material Adverse
Effect, each “employee pension benefit plan” established or maintained by the
Company, its subsidiaries or any of their ERISA Affiliates that is intended to
be qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or failure to act, which would cause the loss of
such qualification.

 

(xxii) Absence of Proceedings. Except as disclosed in the Registration
Statement, the General Disclosure Package or the Prospectus, there is no action,
suit, proceeding, inquiry or investigation before or brought by any Governmental
Entity now pending or, to the knowledge of the Company, threatened, against or
affecting the Company or any of its subsidiaries, which would reasonably be
expected to result in a Material Adverse Effect, or which would reasonably be
expected to materially and adversely affect their respective properties or
assets or the consummation of the transactions contemplated in this Agreement or
the performance by the Company of its obligations hereunder; and the aggregate
of all pending legal or governmental proceedings to which the Company or any
such subsidiary is a party or of which any of their respective properties or
assets is the subject which are not described in the Registration Statement, the
General Disclosure Package or the Prospectus, including ordinary routine
litigation incidental to the business, would not result in a Material Adverse
Effect.

 

9

 

 

 

 

(xxiii) Accuracy of Exhibits. There are no contracts or documents which are
required under the 1933 Act or the 1933 Act Regulations to be described in the
Registration Statement, the General Disclosure Package or the Prospectus or to
be filed as exhibits to the Registration Statement which have not been so
described and filed as required.

 

(xxiv) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance or sale
of the Securities hereunder or the consummation of the transactions contemplated
by this Agreement, except such as have been already obtained or as may be
required under the 1933 Act, the 1933 Act Regulations, the rules of the New York
Stock Exchange, state securities laws or the rules of the Financial Industry
Regulatory Authority, Inc. (“FINRA”).

 

(xxv) Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except where
the failure so to possess would not, singly or in the aggregate, result in a
Material Adverse Effect. The Company and its subsidiaries are in compliance with
the terms and conditions of all Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect. Neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.

 



10

 

 

 

(xxvi) Title to Property. The Company and its subsidiaries have good and
marketable title to all real property owned by them and good title to all other
properties owned by them, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind except such as (A) are described in the Registration Statement, the General
Disclosure Package and the Prospectus or (B) do not, singly or in the aggregate,
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries; and all of the leases and subleases material to the
business of the Company and its Subsidiaries, considered as one enterprise, and
under which the Company or any of its subsidiaries holds properties described in
the Registration Statement, the General Disclosure Package or the Prospectus,
are in full force and effect, and neither the Company nor any such subsidiary
has any notice of any material claim of any sort that has been asserted by
anyone adverse to the rights of the Company or any subsidiary under any of the
leases or subleases mentioned above, or affecting or questioning the rights of
the Company or such subsidiary to the continued possession of the leased or
subleased premises under any such lease or sublease.

  

(xxvii) Possession of Intellectual Property. The Company and its subsidiaries
own or possess, or can acquire on reasonable terms, adequate patents, patent
rights, licenses, inventions, copyrights, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks, trade names or other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on the business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice of any infringement of or conflict with
asserted rights of others with respect to any Intellectual Property or of any
facts or circumstances which would render any Intellectual Property invalid or
inadequate to protect the interest of the Company or any of its subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, singly or in the
aggregate, would result in a Material Adverse Effect.

 

(xxviii) Environmental Laws. Except as described in the Registration Statement,
the General Disclosure Package or the Prospectus or as would not, singly or in
the aggregate, result in a Material Adverse Effect, (A) neither the Company nor
any of its subsidiaries is in violation of any federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health (with respect to exposure to chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
“Hazardous Materials”)), the environment (including, without limitation, ambient
air, surface water, groundwater, land surface or subsurface strata) or wildlife,
including, without limitation, laws and regulations relating to the release or
threatened release of Hazardous Materials or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or, to the knowledge of the Company,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries and (D) to the knowledge of the Company,
there are no events or circumstances that would reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or Governmental Entity, against or affecting the
Company or any of its subsidiaries relating to Hazardous Materials or any
Environmental Laws.

 





11

 

  

(xxix) Accounting Controls and Disclosure Controls. The Company and each of its
subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13-a15 and 15d-15 under the 1934 Act Regulations) and a
system of internal accounting controls sufficient to provide reasonable
assurances that: (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(E) the interactive data in eXtensible Business Reporting included in the
Registration Statement, the General Disclosure Package and the Prospectus fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto. Except
as described in the Registration Statement, the General Disclosure Package or
the Prospectus, since the end of the Company’s most recent audited fiscal year,
there has been (1) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated), and (2) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

  

The Company and each of its subsidiaries maintain an effective system of
disclosure controls and procedures (as defined in Rule 13a-15 and Rule 15d-15
under the 1934 Act Regulations) that: (I) are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the 1934 Act are being
prepared; (II) have been evaluated by management of the Company for
effectiveness as of the end of the Company’s most recent fiscal quarter; and
(III) are effective in all material respects to perform the functions for which
they were established. The Company is not aware of (x) any significant
deficiencies or material weaknesses in the design or operation of internal
control over financial reporting which are likely to adversely affect the
Company’s ability to record, process, summarize and report financial information
or (y) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal control over
financial reporting. The Company is not aware of any change in its internal
control over financial reporting that has occurred during its most recent fiscal
quarter that has materially affected, or is likely to materially affect, the
Company’s internal control over financial reporting.

 



12

 

 

(xxx) Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”) applicable to the Company,
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

 

(xxxi) Payment of Taxes. All United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided. The United
States federal income tax returns of the Company through the fiscal year ended
December 31, 2013 have been settled and no assessment in connection therewith
has been made against the Company. The Company and its subsidiaries have filed
all other tax returns that are required to have been filed by them pursuant to
applicable foreign, state, local or other law except insofar as the failure to
file such returns would not result in a Material Adverse Effect, and has paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Company and its subsidiaries, except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been established
by the Company. The charges, accruals and reserves on the books of the Company
in respect of any income and corporation tax liability for any years not finally
determined are adequate to meet any assessments or re-assessments for additional
income tax for any years not finally determined, except to the extent of any
inadequacy that would not result in a Material Adverse Effect.

  

(xxxii) Insurance. The Company and its subsidiaries carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. The Company has no reason to believe that
it or any of its subsidiaries will not be able (A) to renew its existing
insurance coverage as and when such policies expire or (B) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Effect. Neither of the Company nor any of its subsidiaries has been
denied any insurance coverage which it has sought or for which it has applied.

 

13

 

 



(xxxiii) Investment Company Act. The Company is not required, and upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the Registration Statement, the
General Disclosure Package and the Prospectus will not be required, to register
as an “investment company” under the Investment Company Act of 1940, as amended
(the “1940 Act”).

 

(xxxiv) Absence of Manipulation. Neither the Company nor any affiliate of the
Company has taken, nor will the Company or any affiliate take, directly or
indirectly, any action which is designed, or would be expected, to cause or
result in, or which constitutes, the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the
Securities or to result in a violation of Regulation M under the 1934 Act.

 

(xxxv) Foreign Corrupt Practices Act. None of the Company, any of its
subsidiaries and, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

(xxxvi) Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Entity (collectively, the “Money Laundering Laws”);
and no action, suit or proceeding by or before any Governmental Entity involving
the Company or any of its subsidiaries with respect to the Money Laundering Laws
is pending or, to the best knowledge of the Company, threatened.

  

(xxxvii) OFAC. None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or
representative of the Company or any of its subsidiaries is an individual or
entity (“Person”) currently the subject or target of any sanctions administered
or enforced by the United States Government, including, without limitation, the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company located, organized or resident in a country or
territory that is the subject of Sanctions; and the Company will not directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any subsidiaries, joint venture
partners or other Person, to fund any activities of or business with any Person,
or in any country or territory, that, at the time of such funding, is the
subject of Sanctions or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.

 

14

 

 



(xxxviii) Lending Relationship. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, the Company (i)
does not have any material lending or other relationship with any bank or
lending affiliate of any Underwriter and (ii) does not intend to use any of the
proceeds from the sale of the Securities to repay any outstanding debt owed to
any affiliate of any Underwriter.

 

(xxxix) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required to be described in the most recent preliminary
prospectus that is distributed to investors prior to the Applicable Time, the
General Disclosure Package or the Prospectus which have not been described as
required in all material respects. The General Disclosure Package contains in
all material respects the same description of the matters set forth in the
preceding sentence contained in the Prospectus. Neither the Company nor any of
its subsidiaries has extended or maintained credit, arranged for the extension
of credit, or renewed any extension of credit, in the form of a personal loan,
to or for any director or executive officer (or equivalent thereof) of the
Company and/or such subsidiary except for such extensions of credit as are
permitted by Section 13(k) of the 1934 Act.

 

(xl) FINRA Matters. All of the information provided to the Underwriters or to
counsel for the Underwriters by the Company, and to the knowledge of the
Company, its officers and directors in connection with letters, filings or other
supplemental information provided to FINRA pursuant to FINRA Rule 5110, 5121 or
5190 is true, complete and correct in all material respects.

 

(xli) Parties to Lock-Up Agreements. Schedule D hereto contains a true, complete
and correct list of all directors and executive officers of the Company and
other persons required to be bound by a lock-up agreement.

  

(xlii) No Unlawful Contributions or Other Payments. Neither the Company nor any
of its subsidiaries nor, to the knowledge of the Company, any employee or agent
of the Company or any subsidiary, has made any contribution or other payment to
any official of, or candidate for, any federal, state or foreign office in
violation of any law or of the character required to be disclosed in the
Registration Statement, any preliminary prospectus, the General Disclosure
Package or the Prospectus.

 

(xliii) Certain Registrations; Investment Advisers Act. The Company is not
required to be registered, licensed or qualified as an investment adviser, a
broker-dealer, a commodity trading advisor, a commodity pool operator or a
futures commission merchant. Each of the Company’s subsidiaries that is required
to be registered, licensed or qualified as an investment adviser, a
broker-dealer, a commodity trading advisor, a commodity pool operator or a
futures commission merchant is so registered, licensed or qualified in each
jurisdiction where the conduct of its business requires such registration,
license or qualification (and such registration, license or qualification is in
full force and effect), and is in compliance with all applicable laws and
regulations requiring any such registration, licensing or qualification, except
where the failure to be so registered, licensed, qualified or in compliance
would not, individually or in the aggregate, result in a Material Adverse
Effect. Each of the Company’s subsidiaries that is required to be registered as
an investment adviser under the Investment Advisers Act of 1940, as amended (the
“Advisers Act”), has adopted a written compliance program reasonably designed to
ensure compliance with the Advisers Act and has appointed a chief compliance
officer, except where the failure to do so would not, individually or in the
aggregate, result in a Material Adverse Effect.

 

15

 

 



(xliv) Statistical and Market-Related Data. Any statistical and market-related
data included in the Registration Statement, the General Disclosure Package or
the Prospectus are based on or derived from sources that (i) the Company
believes to be reliable and accurate in all material respects and, to the extent
required, the Company has obtained the written consent to the use of such data
from such sources, or (ii) represent the Company’s good faith estimates that are
made on the basis of data derived from such sources.

 

(xlv) Dividend Restrictions. Except as otherwise disclosed in the Registration
Statement, the General Disclosure Package or the Prospectus, no subsidiary of
the Company is prohibited or restricted, directly or indirectly, from paying
dividends to the Company, or from making any other distribution with respect to
such subsidiary’s equity securities or from repaying to the Company or any other
subsidiary of the Company any amounts that may from time to time become due
under any loans or advances to such subsidiary from the Company or from
transferring any property or assets to the Company or to any other subsidiary,
except as may be prohibited or restricted by law.

 

(xlvi) Brokers. Except as otherwise disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, there is no broker, finder or
other party that is entitled to receive from the Company any brokerage or
finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

  

(b) Representations and Warranties by the Selling Shareholder. The Selling
Shareholder represents and warrants to each Underwriter as of the date hereof,
as of the Applicable Time, as of the Closing Time and, if the Selling
Shareholder is selling Option Securities on a Date of Delivery, as of each such
Date of Delivery, and agrees with each Underwriter, as follows:

 

(i) Accurate Disclosure. Neither the General Disclosure Package nor the
Prospectus or any amendments or supplements thereto includes any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this sentence applies only
to statements or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of the Selling Shareholder to the Company
or the Representatives expressly for use in the Registration Statement, the
General Disclosure Package or the Prospectus or any amendments or supplements
thereto (the “Selling Shareholder Information”). The Selling Shareholder is not
prompted to sell the Securities to be sold by the Selling Shareholder hereunder
by any information concerning the Company or any subsidiary of the Company which
is not set forth in the General Disclosure Package or the Prospectus.

 

16

 



 

(ii) Authorization of this Agreement. This Agreement has been duly authorized,
executed and delivered by or on behalf of the Selling Shareholder.

 

(iii) Noncontravention. The execution and delivery of this Agreement and the
sale and delivery of the Securities to be sold by the Selling Shareholder and
the consummation of the transactions contemplated herein and compliance by the
Selling Shareholder with its obligations hereunder do not and will not, whether
with or without the giving of notice or passage of time or both, conflict with
or constitute a breach of, or default under, or result in the creation or
imposition of any tax, lien, charge or encumbrance upon the Securities to be
sold by the Selling Shareholder or any property or assets of the Selling
Shareholder pursuant to any contract, indenture, mortgage, deed of trust, loan
or credit agreement, note, license, lease or other agreement or instrument to
which the Selling Shareholder is a party or by which the Selling Shareholder may
be bound, or to which any of the property or assets of the Selling Shareholder
is subject (except for such conflicts, breaches, defaults or taxes, liens,
charges or encumbrances that would not, singly or in the aggregate, result in a
material adverse effect on the consummation of the transactions contemplated
hereby), nor will such action result in any violation of (A) the provisions of
the charter or by-laws or other organizational instrument of the Selling
Shareholder, if applicable, or (B) any applicable treaty, law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Selling Shareholder or any of its properties, except in the case of clause (B)
for such violations that would not, singly or in the aggregate, result in a
material adverse effect on the consummation of the transactions contemplated
hereby.

  

(iv) Valid Title. The Selling Shareholder has, and at the Closing Time will
have, valid title to the Securities to be sold by the Selling Shareholder free
and clear of all security interests, claims, liens, equities or other
encumbrances and the legal right and power, and all authorization and approval
required by law, to enter into this Agreement and to sell, transfer and deliver
the Securities to be sold by such Selling Shareholder or a valid security
entitlement in respect of such Securities.

 

17

 

 



(v) Delivery of Securities. Upon payment of the purchase price for the
Securities to be sold by the Selling Shareholder pursuant to this Agreement,
delivery of such Securities, as directed by the Underwriters, to Cede & Co.
(“Cede”) or such other nominee as may be designated by The Depository Trust
Company (“DTC”) (unless delivery of such Securities is unnecessary because such
Securities are already in possession of Cede or such nominee), registration of
such Securities in the name of Cede or such other nominee (unless registration
of such Securities is unnecessary because such Securities are already registered
in the name of Cede or such nominee), and the crediting of such Securities on
the books of DTC to securities accounts (within the meaning of Section 8-501(a)
of the UCC) of the Underwriters (assuming that neither DTC nor any such
Underwriter has notice of any “adverse claim,” within the meaning of Section
8-105 of the Uniform Commercial Code then in effect in the State of New York
(“UCC”), to such Securities), (A) under Section 8-501 of the UCC, the
Underwriters will acquire a valid “security entitlement” in respect of such
Securities and (B) no action (whether framed in conversion, replevin,
constructive trust, equitable lien, or other theory) based on any “adverse
claim,” within the meaning of Section 8-102 of the UCC, to such Securities may
be asserted against the Underwriters with respect to such security entitlement;
for purposes of this representation, the Selling Shareholder may assume that
when such payment, delivery (if necessary) and crediting occur, (I) such
Securities will have been registered in the name of Cede or another nominee
designated by DTC, in each case on the Company’s share registry in accordance
with its certificate of incorporation, bylaws and applicable law, (II) DTC will
be registered as a “clearing corporation,” within the meaning of Section 8-102
of the UCC, (III) appropriate entries to the accounts of the several
Underwriters on the records of DTC will have been made pursuant to the UCC, (IV)
to the extent DTC, or any other securities intermediary which acts as “clearing
corporation” with respect to the Securities, maintains any “financial asset” (as
defined in Section 8-102(a)(9) of the UCC in a clearing corporation pursuant to
Section 8-111 of the UCC, the rules of such clearing corporation may affect the
rights of DTC or such securities intermediaries and the ownership interest of
the Underwriters, (V) claims of creditors of DTC or any other securities
intermediary or clearing corporation may be given priority to the extent set
forth in Section 8-511(b) and 8-511(c) of the UCC and (VI) if at any time DTC or
other securities intermediary does not have sufficient Securities to satisfy
claims of all of its entitlement holders with respect thereto then all holders
will share pro rata in the Securities then held by DTC or such securities
intermediary.

 

(vi) Absence of Manipulation. The Selling Shareholder has not taken, and will
not take, directly or indirectly, any action which is designed to or which
constituted or would be expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

  

(vii) Absence of Further Requirements. No filing with, or consent, approval,
authorization, order, registration, qualification or decree of any arbitrator,
court, governmental body, regulatory body, administrative agency or other
authority, body or agency, domestic or foreign, is necessary or required for the
performance by the Selling Shareholder of its obligations hereunder, or in
connection with the sale and delivery of the Securities hereunder or the
consummation of the transactions contemplated by this Agreement, except such as
have been already obtained or as may be required under the 1933 Act, the 1933
Act Regulations, the rules of the New York Stock Exchange, state securities laws
or the rules of FINRA.

 

(viii) No Registration or Other Similar Rights. The Selling Shareholder does not
have any registration or other similar rights to have any equity or debt
securities registered for sale by the Company under the Registration Statement
or included in the offering contemplated by this Agreement.

 



18

 

 

(ix) No Free Writing Prospectuses. The Selling Shareholder has not prepared or
had prepared on its behalf or used or referred to, any “free writing prospectus”
(as defined in Rule 405), and has not distributed any written materials in
connection with the offer or sale of the Securities.

 

(x) No Association with FINRA. Neither the Selling Shareholder nor any of its
affiliates directly, or indirectly through one or more intermediaries, controls,
or is controlled by, or is under common control with any member firm of FINRA or
is a person associated with a member (within the meaning of the FINRA By-Laws)
of FINRA.

 

(c) Officer’s Certificates. Any certificate signed by any officer of the Company
or any of its subsidiaries delivered to the Representatives or to counsel for
the Underwriters shall be deemed a representation and warranty by the Company to
each Underwriter as to the matters covered thereby; and any certificate signed
by or on behalf of the Selling Shareholder as such and delivered to the
Representatives or to counsel for the Underwriters pursuant to the terms of this
Agreement shall be deemed a representation and warranty by the Selling
Shareholder to the Underwriters as to the matters covered thereby.

 

Section 2. Sale and Delivery to Underwriters; Closing.

 

(a) Initial Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Company and the Selling Shareholder, severally and not jointly, agree to sell to
each Underwriter, severally and not jointly, and each Underwriter, severally and
not jointly, agrees to purchase from the Company and the Selling Shareholder, at
the price per share set forth in Schedule A, that proportion of the number of
Initial Securities set forth in Schedule B opposite the name of the Company or
the Selling Shareholder, as the case may be, which the number of Initial
Securities set forth in Schedule A opposite the name of such Underwriter, plus
any additional number of Initial Securities which such Underwriter may become
obligated to purchase pursuant to the provisions of Section 10 hereof, bears to
the total number of Initial Securities, subject, in each case, to such
adjustments among the Underwriters as Merrill Lynch in its sole discretion shall
make to eliminate any sales or purchases of fractional shares.

  

(b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company and the Selling Shareholder, acting severally and not
jointly, hereby grant an option to the Underwriters, severally and not jointly,
to purchase up to an additional 3,600,000 shares of Common Stock, as set forth
in Schedule B, at the price per share set forth in Schedule A, less an amount
per share equal to any dividends or distributions declared by the Company and
payable on the Initial Securities but not payable on the Option Securities. The
option hereby granted may be exercised for 30 days after the date hereof and may
be exercised in whole or in part at any time from time to time upon notice by
the Representatives to the Company and the Selling Shareholder setting forth the
number of Option Securities as to which the several Underwriters are then
exercising the option and the time and date of payment and delivery for such
Option Securities. Any such time and date of delivery (a “Date of Delivery”)
shall be determined by the Representatives, but shall not be later than seven
full business days after the exercise of said option, nor in any event prior to
the Closing Time. If the option is exercised as to all or any portion of the
Option Securities, each of the Underwriters, acting severally and not jointly,
will purchase that proportion of the total number of Option Securities then
being purchased which the number of Initial Securities set forth in Schedule A
opposite the name of such Underwriter bears to the total number of Initial
Securities, subject, in each case, to such adjustments as Merrill Lynch in its
sole discretion shall make to eliminate any sales or purchases of fractional
shares.

 



19

 

 

 

(c) Payment. Payment of the purchase price for, and delivery of certificates or
book entry credits for, the Initial Securities shall be made at the offices of
Cahill Gordon & Reindel LLP, or at such other place as shall be agreed upon by
the Representatives and the Company and the Selling Shareholder, at 9:00 A.M.
(New York City time) on the third (fourth, if the pricing occurs after 4:30 P.M.
(New York City time) on any given day) business day after the date hereof
(unless postponed in accordance with the provisions of Section 10), or such
other time not later than ten business days after such date as shall be agreed
upon by the Representatives and the Company and the Selling Shareholder (such
time and date of payment and delivery being herein called “Closing Time”).

 

In addition, in the event that any or all of the Option Securities are purchased
by the Underwriters, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Representatives
and the Company and the Selling Shareholder, on each Date of Delivery as
specified in the notice from Merrill Lynch to the Company and the Selling
Shareholder.

 

Payment shall be made to the Company and the Selling Shareholder by wire
transfer of immediately available funds to a bank account designated by the
Company and the Selling Shareholder, as the case may be, against delivery to the
Representatives for the respective accounts of the Underwriters of certificates
or book entry credits for the Securities to be purchased by them. It is
understood that each Underwriter has authorized the Representatives, for its
account, to accept delivery of, receipt for, and make payment of the purchase
price for, the Initial Securities and the Option Securities, if any, which it
has agreed to purchase. Merrill Lynch, individually and not as representative of
the Underwriters, may (but shall not be obligated to) make payment of the
purchase price for the Initial Securities or the Option Securities, if any, to
be purchased by any Underwriter whose funds have not been received by the
Closing Time or the relevant Date of Delivery, as the case may be, but such
payment shall not relieve such Underwriter from its obligations hereunder.

  

(d) Denominations; Registration. Certificates for the Initial Securities and the
Option Securities, if any, shall be in such denominations and registered in such
names as the Representatives may request in writing at least one full business
day before the Closing Time or the relevant Date of Delivery, as the case may
be. The Initial Securities and any Option Securities shall be delivered by or on
behalf of the Company or the Selling Shareholder, as applicable, to the
Representatives, through the facilities of The Depository Trust Company, for the
account of the several Underwriters. The certificates for the Initial Securities
and the Option Securities, if any, will be made available for examination and
packaging by the Representatives in The City of New York not later than 10:00
A.M. (New York time) on the business day prior to the Closing Time or the
relevant Date of Delivery, as the case may be.

 



20

 

 

 

Section 3. Covenants of the Company and the Selling Shareholder. The Company
covenants (and, solely with respect to Section 3(k), the Selling Shareholder
also covenants) with each Underwriter as follows:

 

(a) Compliance with Securities Regulations and Commission Requests. The Company,
subject to Section 3(b), will comply with the requirements of Rule 430A, and
will notify the Representatives immediately, and confirm the notice in writing,
(i) when any post-effective amendment to the Registration Statement shall become
effective or any amendment or supplement to the Prospectus shall have been
filed, (ii) of the receipt of any comments from the Commission, (iii) of any
request by the Commission for any amendment to the Registration Statement or any
amendment or supplement to the Prospectus or for additional information, (iv) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement or any post-effective amendment or of any order
preventing or suspending the use of any preliminary prospectus or the
Prospectus, or of the suspension of the qualification of the Securities for
offering or sale in any jurisdiction, or of the initiation or threatening of any
proceedings for any of such purposes or of any examination pursuant to Section
8(d) or 8(e) of the 1933 Act concerning the Registration Statement and (v) if
the Company becomes the subject of a proceeding under Section 8A of the 1933 Act
in connection with the offering of the Securities. The Company will effect all
filings required under Rule 424(b), in the manner and within the time period
required by Rule 424(b) (without reliance on Rule 424(b)(8)), and will take such
steps as it deems necessary to ascertain promptly whether the form of prospectus
transmitted for filing under Rule 424(b) was received for filing by the
Commission and, in the event that it was not, it will promptly file such
prospectus. The Company will make every reasonable effort to prevent the
issuance of any stop order, prevention or suspension and, if any such order is
issued, to obtain the lifting thereof at the earliest possible moment.

 

(b) Continued Compliance with Securities Laws. The Company will comply with the
1933 Act and the 1933 Act Regulations so as to permit the completion of the
distribution of the Securities as contemplated in this Agreement and in the
Registration Statement, the General Disclosure Package and the Prospectus. If at
any time when a prospectus relating to the Securities is (or, but for the
exception afforded by Rule 172 of the 1933 Act Regulations (“Rule 172”), would
be) required by the 1933 Act to be delivered in connection with sales of the
Securities, any event shall occur or condition shall exist as a result of which
it is necessary, in the opinion of counsel for the Underwriters or for the
Company, to (i) amend the Registration Statement in order that the Registration
Statement will not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) amend or supplement the General
Disclosure Package or the Prospectus in order that the General Disclosure
Package or the Prospectus, as the case may be, will not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein not misleading in the light of the circumstances
existing at the time it is delivered to a purchaser or (iii) amend the
Registration Statement or amend or supplement the General Disclosure Package or
the Prospectus, as the case may be, in order to comply with the requirements of
the 1933 Act or the 1933 Act Regulations, the Company will promptly (A) give the
Representatives notice of such event, (B) prepare any amendment or supplement as
may be necessary to correct such statement or omission or to make the
Registration Statement, the General Disclosure Package or the Prospectus comply
with such requirements and, a reasonable amount of time prior to any proposed
filing or use, furnish the Representatives with copies of any such amendment or
supplement and (C) file with the Commission any such amendment or supplement;
provided that the Company shall not file or use any such amendment or supplement
to which the Representatives or counsel for the Underwriters shall object. The
Company will furnish to the Underwriters such number of copies of such amendment
or supplement as the Underwriters may reasonably request. The Company has given
the Representatives notice of any filings made pursuant to the 1934 Act or 1934
Act Regulations within 48 hours prior to the Applicable Time; the Company will
give the Representatives notice of its intention to make any such filing from
the Applicable Time to the Closing Time and will furnish the Representatives
with copies of any such documents a reasonable amount of time prior to such
proposed filing, as the case may be, and will not file or use any such document
to which the Representatives or counsel for the Underwriters shall reasonably
object.

   

(c) Delivery of Registration Statements. The Company has furnished or will
deliver to the Representatives and counsel for the Underwriters, without charge,
signed copies of the Registration Statement as originally filed and each
amendment thereto (including exhibits filed therewith) and signed copies of all
consents and certificates of experts, and will also deliver to the
Representatives, without charge, a conformed copy of the Registration Statement
as originally filed and each amendment thereto (without exhibits) for each of
the Underwriters. The copies of the Registration Statement and each amendment
thereto furnished to the Underwriters will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.

 

(d) Delivery of Prospectuses. The Company has delivered to each Underwriter,
without charge, as many copies of each preliminary prospectus as such
Underwriter reasonably requested, and the Company hereby consents to the use of
such copies for purposes permitted by the 1933 Act. The Company will furnish to
each Underwriter, without charge, during the period when a prospectus relating
to the Securities is (or, but for the exception afforded by Rule 172, would be)
required to be delivered under the 1933 Act, such number of copies of the
Prospectus (as amended or supplemented) as such Underwriter may reasonably
request. The Prospectus and any amendments or supplements thereto furnished to
the Underwriters will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

 

(e) Blue Sky Qualifications. The Company will use its best efforts, in
cooperation with the Underwriters, to qualify the Securities for offering and
sale under the applicable securities laws of such states and other jurisdictions
(domestic or foreign) as the Representatives may designate and to maintain such
qualifications in effect so long as required to complete the distribution of the
Securities; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

 



21

 

 

(f) Rule 158. The Company will timely file such reports pursuant to the 1934 Act
as are necessary in order to make generally available to its securityholders as
soon as practicable an earnings statement for the purposes of, and to provide to
the Underwriters the benefits contemplated by, the last paragraph of Section
11(a) of the 1933 Act.

 

(g) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the Registration
Statement, the General Disclosure Package and the Prospectus under “Use of
Proceeds.”

 

(h) Listing. The Company will use its reasonable best efforts to effect and
maintain the listing of the Securities on the New York Stock Exchange.

   

(i) Restriction on Sale of Securities. During a period of 90 days from the date
of the Prospectus, the Company will not, without the prior written consent of
Merrill Lynch and Barclays, (i) directly or indirectly, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock or file any registration
statement under the 1933 Act with respect to any of the foregoing or (ii) enter
into any swap or any other agreement or any transaction that transfers, in whole
or in part, directly or indirectly, the economic consequence of ownership of the
Common Stock, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing sentence shall not apply to (A)
the Securities to be sold hereunder, (B) any shares of Common Stock issuable by
the Company (1) upon the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof and referred to in the Registration
Statement, the General Disclosure Package or the Prospectus or (2) in connection
with the LTIP Units referred to in the Registration Statement, the General
Disclosure Package or the Prospectus, (C) any shares of Common Stock issued or
options or warrants to purchase Common Stock granted pursuant to existing
benefit plans or stock purchase programs of the Company referred to in the
Registration Statement, the General Disclosure Package or the Prospectus, (D)
any shares of Common Stock issued pursuant to any non-employee director stock
plan or dividend reinvestment plan referred to in the Registration Statement,
the General Disclosure Package or the Prospectus, (E) any Common Stock,
securities exercisable or convertible into, or exchangeable for, Common Stock,
and derivative securities with respect to which Common Stock is a reference
security, in each case in connection with (1) any of the “pending acquisitions”
referred to in the Registration Statement, the General Disclosure Package or the
Prospectus, or (2) any acquisition of or merger or consolidation with a
nonaffiliated entity by the Company or any of its affiliates where the Company
or such affiliate is the acquiring or surviving entity involving less than 10%
of the total outstanding shares of Common Stock immediately following the
Closing Time, (F) any shares of Common Stock issuable in exchange of one Class B
Unit owned by the Selling Shareholder in each of Realty Capital Securities, LLC,
RCS Advisory Services, LLC and American National Stock Transfer, LLC, or (G) any
Common Stock or securities exercisable or convertible into, or exchangeable for,
Common Stock issuable in connection with any financing transactions (1)
involving Luxor Capital Group, LP or any of its affiliates referred to in the
Registration Statement, the General Disclosure Package or the Prospectus, in
each case, as described under the heading “The Recent and Pending Acquisitions –
The Cetera Financings – The Luxor Financings,” or (2) involving less than 10% of
the total outstanding shares of Common Stock immediately following the Closing
Time. The first sentence of this Section 3(i) also shall not to the filing of
any registration statement under the 1933 Act in respect of any of the
securities referred to in clauses (A) through (G), inclusive, of the next
preceding sentence.

 



22

 

 

(j) Reporting Requirements. The Company, during the period when a Prospectus
relating to the Securities is (or, but for the exception afforded by Rule 172,
would be) required to be delivered under the 1933 Act, will file all documents
required to be filed with the Commission pursuant to the 1934 Act within the
time periods required by the 1934 Act and 1934 Act Regulations. Additionally,
the Company shall report the use of proceeds from the issuance of the Shares as
may be required under Rule 463 under the 1933 Act.

  

(k) Issuer Free Writing Prospectuses. Each of the Company and the Selling
Shareholder agrees that, unless it obtains the prior written consent of the
Representatives, it will not make any offer relating to the Securities that
would constitute an Issuer Free Writing Prospectus or that would otherwise
constitute a “free writing prospectus,” or a portion thereof, required to be
filed by the Company with the Commission or retained by the Company under Rule
433; provided that the Representatives will be deemed to have consented to the
Issuer Free Writing Prospectuses listed on Schedule C-2 hereto and any “road
show that is a written communication” within the meaning of Rule 433(d)(8)(i)
that has been reviewed by the Representatives. Each of the Company and the
Selling Shareholder represents that it has treated or agrees that it will treat
each such free writing prospectus consented to, or deemed consented to, by the
Representatives as an “issuer free writing prospectus,” as defined in Rule 433,
and that it has complied and will comply with the applicable requirements of
Rule 433 with respect thereto, including timely filing with the Commission where
required, legending and record keeping. If at any time following issuance of an
Issuer Free Writing Prospectus there occurred or occurs an event or development
as a result of which such Issuer Free Writing Prospectus conflicted or would
conflict with the information contained in the Registration Statement, any
preliminary prospectus or the Prospectus or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing at that subsequent time, not misleading, the Company will
promptly notify the Representatives and will promptly amend or supplement, at
its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.

 

(l) Emerging Growth Company Status. The Company will promptly notify the
Representatives if the Company ceases to be an Emerging Growth Company at any
time prior to the later of (i) completion of the distribution of the Securities
within the meaning of the 1933 Act and (ii) completion of the 90-day restricted
period referred to in Section 3(i).

 

Section 4. Payment of Expenses.

 

(a) Expenses. The Company will pay or cause to be paid all expenses incident to
the performance of its obligations under this Agreement, including (i) the
preparation, printing and filing of the Registration Statement (including
financial statements and exhibits) as originally filed and each amendment
thereto, (ii) the preparation, printing and delivery to the Underwriters of
copies of each preliminary prospectus, each Issuer Free Writing Prospectus and
the Prospectus and any amendments or supplements thereto and any costs
associated with electronic delivery of any of the foregoing by the Underwriters
to investors, (iii) the preparation, issuance and delivery of the certificates
for the Securities to the Underwriters, including any stock or other transfer
taxes and any stamp or other duties payable upon the sale, issuance or delivery
of the Securities to the Underwriters, (iv) the fees and disbursements of the
Company’s counsel, accountants and other advisors, (v) the qualification of the
Securities under securities laws in accordance with the provisions of Section
3(e) hereof, including filing fees and the reasonable fees and disbursements of
counsel for the Underwriters in connection therewith and in connection with the
preparation of the Blue Sky Survey and any supplement thereto, (vi) the fees and
expenses of any transfer agent or registrar for the Securities, (vii) the costs
and expenses of the Company relating to investor presentations on any “road
show” undertaken in connection with the marketing of the Securities, including
without limitation, expenses associated with the production of road show slides
and graphics, fees and expenses of any consultants engaged in connection with
the road show presentations, travel and lodging expenses of the representatives
and officers of the Company and any such consultants, and half the cost of any
aircraft chartered in connection with the road show, (viii) the filing fees
incident to, and the reasonable fees and disbursements of counsel to the
Underwriters in connection with, the review by FINRA of the terms of the sale of
the Securities, (ix) the fees and expenses incurred in connection with the
listing of the Securities on the New York Stock Exchange, and (x) the costs and
expenses (including, without limitation, any damages or other amounts payable in
connection with legal or contractual liability) associated with the reforming of
any contracts for sale of the Securities made by the Underwriters caused by a
breach of the representation contained in the third sentence of
Section 1(a)(ii).

 



23

 

 

  

(b) Expenses of the Selling Shareholder. The Selling Shareholder will pay all
expenses incident to the performance of its obligations under, and the
consummation of the transactions contemplated by, this Agreement, including (i)
any stamp and other duties and stock and other transfer taxes, if any, payable
upon the sale of the Securities to the Underwriters and their transfer between
the Underwriters pursuant to an agreement between such Underwriters, and (ii)
the fees and disbursements of its counsel and other advisors.

 

(c) Termination of Agreement. If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5, Section 9(a)(i)
or 9(a)(iii), Section 10 or Section 11 hereof, the Company shall reimburse the
Underwriters (or, in connection with a termination pursuant to Section 10, the
non-defaulting Underwriters) for all of their out-of-pocket expenses, including
the reasonable fees and disbursements of counsel for the Underwriters.

 

(d) Allocation of Expenses. The provisions of this Section shall not affect any
agreement that the Company and the Selling Shareholder may make as between
themselves for the sharing of such costs and expenses.

 

Section 5. Conditions of Underwriters’ Obligations. The obligations of the
several Underwriters hereunder are subject to (i) the accuracy of the
representations and warranties of the Company and the Selling Shareholder
contained herein or in certificates of any officer of the Company or any of its
subsidiaries or on behalf of the Selling Shareholder delivered pursuant to the
provisions hereof, (ii) the performance by the Company and the Selling
Shareholder of their respective covenants and other obligations hereunder, and
(iii) the following further conditions:

 



24

 

 

 

(a) Effectiveness of Registration Statement; Rule 430A Information. The
Registration Statement, including any Rule 462(b) Registration Statement, has
become effective and, at the Closing Time, no stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereto has been issued under the 1933 Act, no order preventing or suspending
the use of any preliminary prospectus or the Prospectus has been issued and no
proceedings for any of those purposes have been instituted or are pending or, to
the knowledge of the Company, contemplated; and the Company has complied with
each request (if any) from the Commission for additional information. A
prospectus containing the Rule 430A Information shall have been filed with the
Commission in the manner and within the time frame required by Rule 424(b)
without reliance on Rule 424(b)(8) or a post-effective amendment providing such
information shall have been filed with, and declared effective by, the
Commission in accordance with the requirements of Rule 430A.

 

(b) Opinion of Counsel for Company. At the Closing Time, the Representatives
shall have received the favorable opinion and a “negative assurances” letter,
dated the Closing Time, of Proskauer Rose LLP, counsel for the Company, in form
and substance satisfactory to counsel for the Underwriters, together with signed
or reproduced copies of such letter for each of the other Underwriters.

   

(c) Opinion of Counsel for the Selling Shareholder. At the Closing Time, the
Representatives shall have received the favorable opinion, dated the Closing
Time, of Proskauer Rose LLP, counsel for the Selling Shareholder, in form and
substance satisfactory to counsel for the Underwriters, together with signed or
reproduced copies of such letter for each of the other Underwriters.

 

(d) Opinion of Counsel for Underwriters. At the Closing Time, the
Representatives shall have received the favorable opinion, dated the Closing
Time, of Cahill Gordon & Reindel LLP, counsel for the Underwriters, in form and
substance satisfactory to the Representatives, together with signed or
reproduced copies of such letter for each of the other Underwriters.

 

(e) Officers’ Certificate. At the Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the Registration Statement, the General Disclosure Package or the Prospectus,
any material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business, and the Representatives shall have received a
certificate of the Chief Executive Officer or the President of the Company and
of the chief financial or chief accounting officer of the Company, dated the
Closing Time, to the effect that (i) there has been no such material adverse
change, (ii) the representations and warranties of the Company in this Agreement
are true and correct with the same force and effect as though expressly made at
and as of the Closing Time, (iii) the Company has complied with all agreements
and satisfied all conditions on its part to be performed or satisfied at or
prior to the Closing Time, and (iv) no stop order suspending the effectiveness
of the Registration Statement under the 1933 Act has been issued, no order
preventing or suspending the use of any preliminary prospectus or the Prospectus
has been issued and no proceedings for any of those purposes have been
instituted or are pending or, to their knowledge, contemplated.

 



25

 

 

(f) Certificate of Selling Shareholder. At the Closing Time, the Representatives
shall have received a certificate of the Selling Shareholder, dated the Closing
Time, to the effect that (i) the representations and warranties of the Selling
Shareholder in this Agreement are true and correct with the same force and
effect as though expressly made at and as of the Closing Time and (ii) the
Selling Shareholder has complied with all agreements and all conditions on its
part to be performed under this Agreement at or prior to the Closing Time.

 

(g) Accountants’ Comfort Letter. At the time of the execution of this Agreement,
the Representatives shall have received from each of (i) WeiserMazars LLP,
accountants for the Company, (ii) Deloitte & Touche LLP, accountants for Cetera
Financial Holdings, Inc. (“Cetera”), (iii) BDO USA, LLP, accountants for First
Allied Holdings Inc. (“First Allied”), (iv) BDO USA, LLP, accountants for
Hatteras Investment Partners LLC (“Hatteras”), (v) Moore Stephens Lovelace,
P.A., accountants for Summit Financial Services Group, Inc. (“Summit”), (vi)
Mike Rubio, CPA, accountants for J.P. Turner & Company, LLC (“JP Turner”),
(vii) Deloitte & Touche LLP, accountants for Tower Square Securities, Inc.
(“Tower Square”), and (viii) Deloitte & Touche LLP, accountants for Walnut
Street Securities, Inc. (“Walnut Street”), a letter, dated such date, in form
and substance satisfactory to the Representative, together with signed or
reproduced copies of such letter for each of the other Underwriters containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement, the
General Disclosure Package and the Prospectus. At the time of the execution of
this Agreement, the Representatives shall have received from Marcum LLP,
accountants for Investors Capital Holdings, Ltd. (“ICH”), an agreed-upon
procedures letter relating to historical financial information included in the
pro forma financial statements contained in the Registration Statement, the
General Disclosure Package and the Prospectus, relative to ICH.

   

(h) Bring-down Comfort Letter. At the Closing Time, the Representatives shall
have received from each of (i) WeiserMazars LLP, accountants for the Company,
(ii) Deloitte & Touche LLP, accountants for Cetera, (iii) BDO USA, LLP,
accountants for First Allied, (iv) BDO USA, LLP, accountants for Hatteras, (v)
Moore Stephens Lovelace, P.A., accountants for Summit, (vi) Mike Rubio, CPA,
accountants for JP Turner, (vii) Deloitte & Touche LLP, accountants for Tower
Square, and (viii) Deloitte & Touche LLP, accountants for Walnut Street, a
letter, dated as of the Closing Time, to the effect that they reaffirm the
statements made in the letter furnished pursuant to subsection (g) of this
Section, except that the specified date referred to shall be a date not more
than three business days prior to the Closing Time. At the Closing Time, the
Representatives shall have received from Marcum LLP, accountants for ICH, a
letter, dated as of the Closing Time, to the effect that they reaffirm the
statements made in the letter furnished pursuant to subsection (g) of this
Section, except that the specified date referred to shall be a date not more
than three business days prior to the Closing Time.

 

(i) Approval of Listing. At the Closing Time, the Securities shall have been
approved for listing on the New York Stock Exchange, subject only to official
notice of issuance.

 



26

 

 

(j) No Objection. FINRA has confirmed that it has not raised any objection with
respect to the fairness and reasonableness of the underwriting terms and
arrangements relating to the offering of the Securities.

 

(k) Lock-up Agreements. At the date of this Agreement, the Representatives shall
have received an agreement substantially in the form of Exhibit A hereto signed
by the persons listed on Schedule D hereto.

 

(l) Maintenance of Rating. Since the execution of this Agreement, there shall
not have been any decrease in or withdrawal of the rating of any securities of
the Company or any of its subsidiaries by any “nationally recognized statistical
rating organization” (as defined for purposes of Rule 436(g) under the 1933 Act)
or any notice given of any intended or potential decrease in or withdrawal of
any such rating or of a possible change in any such rating that does not
indicate the direction of the possible change.

 

(m) Conditions to Purchase of Option Securities. In the event that the
Underwriters exercise their option provided in Section 2(b) hereof to purchase
all or any portion of the Option Securities, the representations and warranties
of the Company and the Selling Shareholder contained herein and the statements
in any certificates furnished by the Company, any of its subsidiaries and the
Selling Shareholder hereunder shall be true and correct as of each Date of
Delivery and, at the relevant Date of Delivery, the Representatives shall have
received:

 

(i) Officers’ Certificate. A certificate, dated such Date of Delivery, of the
President or a Vice President of the Company and of the chief financial or chief
accounting officer of the Company confirming that the certificate delivered at
the Closing Time pursuant to Section 5(e) hereof remains true and correct as of
such Date of Delivery.

  

(ii) Certificate of Selling Shareholder. A certificate, dated such Date of
Delivery, of the Selling Shareholder confirming that the certificate delivered
at the Closing Time pursuant to Section 5(f) remains true and correct as of such
Date of Delivery.

 

(iii) Opinion of Counsel for Company. If requested by the Representatives, the
favorable opinion and a “negative assurances” letter of Proskauer Rose LLP,
counsel for the Company, in form and substance satisfactory to counsel for the
Underwriters, dated such Date of Delivery, relating to the Option Securities to
be purchased on such Date of Delivery and otherwise to the same effect as the
opinion required by Section 5(b) hereof.

 

(iv) Opinion of Counsel for the Selling Shareholder. If requested by the
Representatives, the favorable opinion of Proskauer Rose LLP, counsel for the
Selling Shareholder, in form and substance satisfactory to counsel for the
Underwriters, dated such Date of Delivery, relating to the Option Securities to
be purchased on such Date of Delivery and otherwise to the same effect as the
opinion required by Section 5(c) hereof.

 

(v) Opinion of Counsel for Underwriters. If requested by the Representatives,
the favorable opinion of Cahill Gordon & Reindel LLP, counsel for the
Underwriters, dated such Date of Delivery, relating to the Option Securities to
be purchased on such Date of Delivery and otherwise to the same effect as the
opinion required by Section 5(d) hereof.

 

(vi) Bring-down Comfort Letter. If requested by the Representatives, a letter
from each of (i) WeiserMazars LLP, accountants for the Company, (ii) Deloitte &
Touche LLP, accountants for Cetera, (iii) BDO USA, LLP, accountants for First
Allied, (iv) BDO USA, LLP, accountants for Hatteras, (v) Marcum LLP, accountants
for ICH, (vi) Moore Stephens Lovelace, P.A., accountants for Summit, (vii) Mike
Rubio, CPA, accountants for JP Turner, (viii) Deloitte & Touche LLP, accountants
for Tower Square, and (ix) Deloitte & Touche LLP, accountants for Walnut Street,
in form and substance satisfactory to the Representatives and dated such Date of
Delivery, substantially in the same form and substance as the letter furnished
to the Representatives pursuant to Section 5(g) hereof, except that the
“specified date” in the letter furnished pursuant to this paragraph shall be a
date not more than three business days prior to such Date of Delivery.

 

27

 



(n) Additional Documents. At the Closing Time and at each Date of Delivery (if
any) counsel for the Underwriters shall have been furnished with such documents
and opinions as they may reasonably require for the purpose of enabling them to
pass upon the issuance and sale of the Securities as herein contemplated, or in
order to evidence the accuracy of any of the representations or warranties, or
the fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company and the Selling Shareholder in connection with the issuance
and sale of the Securities as herein contemplated shall be satisfactory in form
and substance to the Representatives and counsel for the Underwriters.

  

(o) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities on a Date
of Delivery which is after the Closing Time, the obligations of the several
Underwriters to purchase the relevant Option Securities, may be terminated by
the Representatives by notice to the Company and the Selling Shareholder at any
time at or prior to Closing Time or such Date of Delivery, as the case may be,
and such termination shall be without liability of any party to any other party
except as provided in Section 4 and except that Sections 1, 6, 7, 8, 15, 16 and
17 shall survive any such termination and remain in full force and effect.

 

(p) CFO Certificate. On or prior to the Closing Date, the Company shall have
furnished to the Representatives a Chief Financial Officer’s Certificate
relating to Validus/Strategic Capital Partners, LLC substantially in the form of
Exhibit B hereto.

 

Section 6. Indemnification.

 

(a) Indemnification of Underwriters. The Company agrees to indemnify and hold
harmless each Underwriter, its affiliates (as such term is defined in Rule
501(b) under the 1933 Act (each, an “Affiliate”)), its selling agents and each
person, if any, who controls any Underwriter within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act as follows:

 



28

 

 

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), including the Rule 430A Information, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading or arising out of any untrue
statement or alleged untrue statement of a material fact included in any
preliminary prospectus, any Issuer Free Writing Prospectus, the marketing
materials relating to the Securities, the General Disclosure Package or the
Prospectus (or any amendment or supplement thereto) so long as such marketing
materials were provided to investors by, or with the prior written approval of,
the Company, or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except to
the extent otherwise provided elsewhere in this Section 6;

 

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that the same is not paid under (i) above; provided that (subject
to Section 6(e) below) any such settlement is effected with the prior written
consent of the Company and the Selling Shareholder, in each case except to the
extent otherwise provided elsewhere in this Section 6; and

  

(iii) against any and all expense whatsoever, as incurred (including the
reasonable and documented fees and disbursements of counsel chosen by Merrill
Lynch and Barclays), reasonably incurred in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under (i)
or (ii) above, in each case except to the extent otherwise provided elsewhere in
this Section 6;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in the
Registration Statement (or any amendment thereto), including the Rule 430A
Information, the General Disclosure Package or the Prospectus (or any amendment
or supplement thereto) in reliance upon and in conformity with the Underwriter
Information.

 

(b) Indemnification of Underwriters by Selling Shareholder. The Selling
Shareholder agrees to indemnify and hold harmless each Underwriter, its
Affiliates and selling agents and each person, if any, who controls any
Underwriter within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act to the extent and in the manner set forth in clauses (a)(i),
(ii) and (iii) above; provided that the Selling Shareholder shall be liable only
to the extent that such untrue statement or alleged untrue statement or omission
or alleged omission is contained or has been made in the Registration Statement,
any preliminary prospectus, the marketing materials relating to the Securities,
the General Disclosure Package, the Prospectus (or any amendment or supplement
thereto) or any Issuer Free Writing Prospectus in reliance upon and in
conformity with the Selling Shareholder Information; provided, further, that the
liability under this subsection of the Selling Shareholder shall be limited to
an amount equal to the aggregate gross proceeds after underwriting commissions
and discounts, but before expenses, to the Selling Shareholder from the sale of
Securities sold by the Selling Shareholder hereunder.



29

 

 

 

(c) Indemnification of Company, Directors and Officers and Selling Shareholder.
Each Underwriter severally agrees to indemnify and hold harmless the Company,
its directors, each of its officers who signed the Registration Statement, and
each person, if any, who controls the Company within the meaning of Section 15
of the 1933 Act or Section 20 of the 1934 Act, and the Selling Shareholder and
each person, if any, who controls the Selling Shareholder within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act against any and all
loss, liability, claim, damage and expense (including the reasonable and
documented fees and disbursements of counsel for the indemnified parties),
described in the indemnity contained in subsection (a) of this Section, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, of a material fact contained in the Registration
Statement (or any amendment thereto), including the Rule 430A Information, any
Issuer Free Writing Prospectus, the General Disclosure Package or the Prospectus
(or any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made not misleading,
made in reliance upon and in conformity with the Underwriter Information.

  

(d) Actions against Parties; Notification. Each indemnified party shall give
notice in writing as promptly as reasonably practicable to each indemnifying
party of any action commenced against it in respect of which indemnity may be
sought hereunder, but failure to so notify an indemnifying party shall not
relieve such indemnifying party from any liability hereunder to the extent it is
not actually prejudiced as a result thereof and in any event shall not relieve
it from any liability which it may have otherwise than on account of this
indemnity agreement. If any such action shall be brought or asserted against an
indemnified party and it shall have notified the indemnifying party thereof, the
indemnifying party shall retain counsel reasonably satisfactory to the
indemnified party (who shall not, without the consent of the indemnified party,
be counsel to the indemnifying party) to represent the indemnified party in such
action and shall pay the fees and expenses of such counsel related to such
action, as incurred. In any such action, the indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (i) the indemnifying party
and the indemnified party shall have mutually agreed to the contrary; (ii) the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party; (iii) the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the indemnifying
party; or (iv) the named parties in any such action (including any impleaded
parties) include both the indemnifying party and the indemnified party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interest between them. In no event shall the
indemnifying parties be liable for fees and expenses of more than one counsel
(in addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances. No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever in respect of which indemnification or contribution could
be sought under this Section 6 or Section 7 hereof (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault or culpability by or on behalf of any indemnified
party.



30

 

 


(e) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for reasonable and documented fees and expenses of counsel in
accordance with the provisions of this Agreement, such indemnifying party agrees
that it shall be liable for any settlement of the nature contemplated by Section
6(a)(ii) effected without its written consent if (i) such settlement is entered
into more than 45 days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party shall have received notice of the terms of
such settlement at least 30 days prior to such settlement being entered into and
(iii) such indemnifying party shall not have reimbursed such indemnified party
in accordance with such request prior to the date of such settlement.

  

(f) Other Agreements with Respect to Indemnification. The provisions of this
Section shall not affect any agreement among the Company and the Selling
Shareholders with respect to indemnification.

 

Section 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Selling Shareholder, on the one hand, and the Underwriters, on the other hand,
from the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and the
Selling Shareholder, on the one hand, and of the Underwriters, on the other
hand, in connection with the statements or omissions which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

The relative benefits received by the Company and the Selling Shareholder, on
the one hand, and the Underwriters, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Company and the Selling Shareholder, on the one hand, and the total
underwriting discounts and commissions received by the Underwriters, on the
other hand, in each case as set forth on the cover of the Prospectus, bear to
the aggregate initial public offering price of the Securities as set forth on
the cover of the Prospectus.

 

31

 

 



The relative fault of the Company and the Selling Shareholder, on the one hand,
and the Underwriters, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or the Selling Shareholder or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

The Company, the Selling Shareholder and the Underwriters agree that it would
not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this Section
7. The aggregate amount of losses, liabilities, claims, damages and expenses
incurred by an indemnified party and referred to above in this Section 7 shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.

  

Notwithstanding the provisions of this Section 7, no Underwriter shall be
required to contribute any amount in excess of the underwriting discounts or
commissions applicable to the Securities purchased by such Underwriter
hereunder.

 

Notwithstanding the provisions of this Section 7, the Selling Shareholder shall
not be required to contribute any amount, taken together with any amount paid by
the Selling Shareholder pursuant to Section 6, in excess of the aggregate gross
proceeds, after deducting underwriting discounts and commissions but before
deducting expenses, received by the Selling Shareholder from the sale of
Securities sold by the Selling Shareholder hereunder. The Selling Shareholder’s
obligation to contribute as provided in this Section 7 is several in proportion
to such gross proceeds received by the Selling Shareholder from the sale of the
Securities under this Agreement and not joint.

 

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 7, each person, if any, who controls an Underwriter
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
and each Underwriter’s Affiliates and selling agents shall have the same rights
to contribution as such Underwriter, and each director of the Company, each
officer of the Company who signed the Registration Statement, and each person,
if any, who controls the Company or the Selling Shareholder within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as the Company or the Selling Shareholder, as the case
may be. The Underwriters’ respective obligations to contribute pursuant to this
Section 7 are several in proportion to the number of Initial Securities set
forth opposite their respective names in Schedule A hereto and not joint.

 

32

 

 



The provisions of this Section shall not affect any agreement among the Company
and the Selling Shareholder with respect to contribution.

 

Section 8. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries or the
Selling Shareholder submitted pursuant hereto, shall remain operative and in
full force and effect regardless of (i) any investigation made by or on behalf
of any Underwriter or its Affiliates or selling agents, any person controlling
any Underwriter, its officers or directors, any person controlling the Company
or any person controlling the Selling Shareholder and (ii) delivery of and
payment for the Securities.

 

Section 9. Termination of Agreement.

 

(a) Termination. The Representatives may terminate this Agreement, by notice to
the Company and the Selling Shareholder, at any time at or prior to the Closing
Time (i) if there has been, in the judgment of the Representatives, since the
time of execution of this Agreement or since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package or the Prospectus, any material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business, or (ii) if there has
occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, in each case the effect of which is such as to make it,
in the judgment of the Representatives, impracticable or inadvisable to proceed
with the completion of the offering or to enforce contracts for the sale of the
Securities, or (iii) if trading in any securities of the Company has been
suspended or materially limited by the Commission or the New York Stock
Exchange, or (iv) if trading generally on the New York Stock Exchange or in the
Nasdaq Global Market has been suspended or materially limited, or minimum or
maximum prices for trading have been fixed, or maximum ranges for prices have
been required, by any of said exchanges or by order of the Commission, FINRA or
any other governmental authority, or (v) a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States or with respect to Clearstream or Euroclear systems in Europe, or (vi) if
a banking moratorium has been declared by either Federal or New York
authorities.

  

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 6, 7, 8, 15,
16 and 17 shall survive such termination and remain in full force and effect.

 

Section 10. Default by One or More of the Underwriters. If one or more of the
Underwriters shall fail at the Closing Time or a Date of Delivery to purchase
the Securities which it or they are obligated to purchase under this Agreement
(the “Defaulted Securities”), the Representatives shall have the right, within
24 hours thereafter, to make arrangements for one or more of the non-defaulting
Underwriters, or any other underwriters, to purchase all, but not less than all,
of the Defaulted Securities in such amounts as may be agreed upon and upon the
terms herein set forth; if, however, the Representatives shall not have
completed such arrangements within such 24-hour period, then:

 

33

 

 



(i) if the number of Defaulted Securities does not exceed 10% of the number of
Securities to be purchased on such date, each of the non-defaulting Underwriters
shall be obligated, severally and not jointly, to purchase the full amount
thereof in the proportions that their respective underwriting obligations
hereunder bear to the underwriting obligations of all non-defaulting
Underwriters, or

 

(ii) if the number of Defaulted Securities exceeds 10% of the number of
Securities to be purchased on such date, this Agreement or, with respect to any
Date of Delivery which occurs after the Closing Time, the obligation of the
Underwriters to purchase, and the Company to sell, the Option Securities to be
purchased and sold on such Date of Delivery shall terminate without liability on
the part of any non-defaulting Underwriter.

 

No action taken pursuant to this Section shall relieve any defaulting
Underwriter from liability in respect of its default.

 

In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Underwriters to
purchase and the Company to sell the relevant Option Securities, as the case may
be, either the (i) Representatives or (ii) the Company and the Selling
Shareholder shall have the right to postpone Closing Time or the relevant Date
of Delivery, as the case may be, for a period not exceeding seven days in order
to effect any required changes in the Registration Statement, the General
Disclosure Package or the Prospectus or in any other documents or arrangements.
As used herein, the term “Underwriter” includes any person substituted for an
Underwriter under this Section 10.

 

Section 11. Default by the Selling Shareholder or the Company. a) If the Selling
Shareholder shall fail at the Closing Time or a Date of Delivery, as the case
may be, to sell and deliver the number of Securities which the Selling
Shareholder is obligated to sell hereunder, then the Underwriters may, at option
of the Representatives, by notice from the Representatives to the Company,
either (i) terminate this Agreement without any liability on the fault of any
non-defaulting party except that the provisions of Sections 1, 4, 6, 7, 8, 15,
16 and 17 shall remain in full force and effect or (ii) elect to purchase the
Securities which the Company has agreed to sell hereunder. No action taken
pursuant to this Section 11 shall relieve the Selling Shareholder so defaulting
from liability, if any, in respect of such default.

  

In the event of a default by the Selling Shareholder as referred to in this
Section 11, each of the Representatives and the Company shall have the right to
postpone the Closing Time or any Date of Delivery, as the case may be, for a
period not exceeding seven days in order to effect any required change in the
Registration Statement, the General Disclosure Package or the Prospectus or in
any other documents or arrangements.

 



34

 

 

(b) If the Company shall fail at the Closing Time or a Date of Delivery, as the
case may be, to sell the number of Securities that it is obligated to sell
hereunder, then this Agreement shall terminate without any liability on the part
of any nondefaulting party; provided, however, that the provisions of Sections
1, 4, 6, 7, 8, 15, 16 and 17 shall remain in full force and effect. No action
taken pursuant to this Section shall relieve the Company from liability, if any,
in respect of such default.

 

Section 12. Notices. All notices or other communications (each a “Notice”)
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless e-mail notice is
otherwise expressly specified in this Agreement, and if

 

sent to the Underwriters, to

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York 10036

Attention:Syndicate Department

Facsimile:(646) 855-3073

 

and to:

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York 10036

Attention:ECM Legal

Facsimile:(212) 230-8730

 

and to:

 

Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019,

Attention:Syndicate Registration

Facsimile:(646) 834-8133

 

sent to the Company, to

 

RCS Capital Corporation
405 Park Avenue, 15th Floor
New York, New York 10022

Attention:General Counsel

Facsimile:(646) 861-7743

 

35

 

 

 

 

with a copy to (which will not constitute notice):

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036

Attention:James P. Gerkis, Esq.
Steven A. Fishman, Esq.

Facsimile:(212) 969-2900

 

sent to the Selling Shareholder, to

 

RCAP Holdings, LLC
405 Park Avenue, 15th Floor
New York, New York 10022

Attention:General Counsel

Facsimile:(646) 861-7743

 

with a copy to (which will not constitute notice):

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036

Attention:James P. Gerkis, Esq.
Steven A. Fishman, Esq.

Facsimile:(212) 969-2900

 

All Notices shall be: (i) delivered personally or by commercial messenger; (ii)
sent via a recognized overnight courier service; or (iii) sent by facsimile
transmission, provided confirmation of receipt is received by sender and such
Notice is sent or delivered contemporaneously by an additional method provided
in this Section 12. Any party may change its address specified above by giving
each party Notice of such change in accordance with this Section 12. Any Notice
shall be deemed given upon actual receipt (or refusal of receipt).

 

Section 13. No Advisory or Fiduciary Relationship. Each of the Company and the
Selling Shareholder acknowledges and agrees that (a) the purchase and sale of
the Securities pursuant to this Agreement, including the determination of the
initial public offering price of the Securities and any related discounts and
commissions, is an arm’s-length commercial transaction between the Company and
the Selling Shareholder, on the one hand, and the several Underwriters, on the
other hand, (b) in connection with the offering of the Securities and the
process leading thereto, each Underwriter is and has been acting solely as a
principal and is not the agent or fiduciary of the Company, any of its
subsidiaries or any Selling Shareholder, or their respective stockholders,
creditors, employees or any other party, (c) no Underwriter has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company or any
Selling Shareholder with respect to the offering of the Securities or the
process leading thereto (irrespective of whether such Underwriter has advised or
is currently advising the Company, any of its subsidiaries or any Selling
Shareholder on other matters) and no Underwriter has any obligation to the
Company or any Selling Shareholder with respect to the offering of the
Securities except the obligations expressly set forth in this Agreement, (d) the
Underwriters and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of each of the
Company and each Selling Shareholder, and (e) the Underwriters have not provided
any legal, accounting, regulatory or tax advice with respect to the offering of
the Securities and the Company and each Selling Shareholder has consulted its
own respective legal, accounting, regulatory and tax advisors to the extent it
deemed appropriate.

 

36

 

 

 

 

Section 14. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Underwriters, the Company and the Selling Shareholder and their
respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Underwriters, the Company and the Selling Shareholder and their
respective successors and the controlling persons and officers and directors
referred to in Sections 6 and 7 and their heirs and legal representatives, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision herein contained. This Agreement and all conditions and
provisions hereof are intended to be for the sole and exclusive benefit of the
Underwriters, the Company and the Selling Shareholder and their respective
successors, and said controlling persons and officers and directors and their
heirs and legal representatives, and for the benefit of no other person, firm or
corporation. No purchaser of Securities from any Underwriter shall be deemed to
be a successor by reason merely of such purchase.

 

Section 15. Trial by Jury. The Company (on its behalf and, to the extent
permitted by applicable law, on behalf of its stockholders and affiliates), the
Selling Shareholder and each of the Underwriters hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

Section 16. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CHOICE OF LAW PROVISIONS.

 

Section 17. Consent to Jurisdiction; Waiver of Immunity. Any legal suit, action
or proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) shall be instituted in (i) the
federal courts of the United States of America located in the City and County of
New York, Borough of Manhattan or (ii) the courts of the State of New York
located in the City and County of New York, Borough of Manhattan (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 



37

 

 

 

 

Section 18. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

 

Section 19. Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

 

Section 20. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

38

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Selling Shareholder a counterpart
hereof, whereupon this instrument, along with all counterparts, will become a
binding agreement among the Underwriters, the Company and the Selling
Shareholder in accordance with its terms.

 

Very truly yours,

 

RCS CAPITAL CORPORATION

 

By:    /s/ William M. Kahane
Name: William M. Kahane
Title: Chief Executive Officer

 

RCAP HOLDINGS, LLC

 

By:    /s/ Nicholas S. Schorsch
Name: Nicholas S. Schorsch
Title: Managing Member

 

[RCS Capital Corporation - Underwriting Agreement]

 

CONFIRMED AND ACCEPTED,
as of the date first above written:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

BARCLAYS CAPITAL INC.

 

By: MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

By:    /s/ Kaivan Shakib
Name: Kaivan Shakib
Title: Managing Director

 

By:BARCLAYS CAPITAL INC.

 

By:    /s/ Victoria Hale
Name: Victoria Hale
Title: Vice President

 

For themselves and as Representatives of the other Underwriters named in
Schedule A hereto.

 

[RCS Capital Corporation - Underwriting Agreement]

 

 

SCHEDULE A

 

The initial public offering price per share for the Securities shall be $20.25.

 

The purchase price per share for the Securities to be paid by the several
Underwriters shall be $19.035, being an amount equal to the initial public
offering price set forth above less $1.215 per share, subject to adjustment in
accordance with Section 2(b) for dividends or distributions declared by the
Company and payable on the Initial Securities but not payable on the Option
Securities.

 

Name of Underwriter  Number of
Initial Securities  Merrill Lynch, Pierce, Fenner & Smith Incorporated 
 6,490,417  Barclays Capital Inc.   6,490,417  Citigroup Global Markets Inc. 
 1,570,417  JMP Securities LLC   1,570,417  J.P. Morgan Securities LLC 
 1,570,417  Ladenburg Thalmann & Co. Inc.   1,570,417  BMO Capital Markets
Corp.   1,210,417  Realty Capital Securities, LLC   1,210,417  Aegis Capital
Corp   277,083  J.P. Turner & Company, LLC   277,083  Maxim Group LLC   277,083 
National Securities Corporation   277,083  Newbridge Securities Corporation 
 100,000  Northland Securities, Inc.   277,083  RBS Securities Inc.   277,083 
Robert W. Baird & Co. Incorporated   277,083  Mitsubishi UFJ Securities (USA),
Inc.   277,083  Total   24,000,000 

 

Sch A

 

 

SCHEDULE B

 

   Number of Initial
Securities to be Sold   Maximum Number of Option Securities to Be Sold  RCS
Capital Corporation   19,000,000    3,600,000  RCAP Holdings, LLC   5,000,000  
 0  Total   24,000,000    3,600,000 

 

Sch B

 

 

 

SCHEDULE C-1

Pricing Terms

 

1.The Company and the Selling Shareholder are selling 24,000,000 shares of Class
A Common Stock.

 

2.The Company has granted an option to the Underwriters to purchase up to an
additional 3,600,000 shares of Common Stock.

 

3.The initial public offering price per share for the Securities shall be
$20.25.

 

SCHEDULE C-2

Issuer Free Writing Prospectuses

 

1.Issuer Free Writing Prospectus, dated May 19, 2014, filed with the Commission.

 

2.Issuer Free Writing Prospectus, dated May 23, 2014, filed with the Commission.

 

3.Issuer Free Writing Prospectus, dated May 30, 2014, filed with the Commission.

 

4.Issuer Free Writing Prospectus, dated June 3, 2014, filed with the Commission.

 

5.Issuer Free Writing Prospectus, dated June 4, 2014, filed with the Commission.

 

6.Press Release, dated June 5, 2014, to be filed with the Commission as an
Issuer Free Writing Prospectus.

 

7.Pricing Term Sheet, dated June 5, 2014, to be filed with the Commission as an
Issuer Free Writing Prospectus.

 

Sch C-1; C-2

 

 

SCHEDULE D

List of Persons and Entities Subject to Lock-up

 

Peter M. Budko
Brian D. Jones
William M. Kahane
Brian L. Nygaard
Nicholas S. Schorsch
Edward M. Weil, Jr.
Luxor Capital Group, LP
RCAP Equity, LLC
RCAP Holdings, LLC

 

Sch D

 

 

[Form of lock-up from directors, officers or other stockholders pursuant to
Section 5(i)]

 

Exhibit A

 

________, 2014

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

Barclays Capital Inc.

 

as Representatives of the several
Underwriters to be named in the
within-mentioned Underwriting Agreement

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

One Bryant Park
New York, New York 10036

 

c/o Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019

 

Re: Proposed Public Offering by RCS Capital Corporation

 

Dear Sirs:

 

The undersigned, a beneficial owner of shares of the Class A common stock, par
value $0.001 per share (the “Common Stock”) of RCS Capital Corporation, a
Delaware corporation (the “Company”), or securities convertible into or
exercisable or exchangeable for Common Stock and/or an officer and/or director
of the Company, understands that Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) and Barclays Capital Inc. (“Barclays”) propose to
enter into an Underwriting Agreement (the “Underwriting Agreement”) with the
Company providing for the public offering of shares of Common Stock (the “Public
Offering”). In recognition of the benefit that such an offering will confer upon
the undersigned as a beneficial owner of shares of Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock and/or an
officer and/or director of the Company, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned agrees with each underwriter to be named in the Underwriting
Agreement that, during the period beginning on the date hereof and ending on the
date that is 180 days from the date of the Underwriting Agreement (subject to
extensions as discussed below), the undersigned will not, without the prior
written consent of Merrill Lynch and Barclays, directly or indirectly, (i)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, or otherwise dispose of or transfer any shares of the Company’s
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, whether now owned or hereafter acquired by the undersigned or
with respect to which the undersigned has or hereafter acquires the power of
disposition (collectively, the “Lock-Up Securities”), or exercise any right with
respect to the registration of any of the Lock-up Securities, or file or cause
to be filed any registration statement in connection therewith, under the
Securities Act of 1933, as amended, or (ii) enter into any swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of the Lock-Up Securities,
whether any such swap or transaction is to be settled by delivery of Common
Stock or other securities, in cash or otherwise.

 

A-1

 

 

 

 

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of Merrill Lynch and Barclays, provided that (1) Merrill Lynch and
Barclays receive a signed lock-up agreement for the balance of the lock-up
period from each donee, trustee, distributee, or transferee, as the case may be,
(2) any such transfer shall not involve a disposition for value, (3) such
transfers are not required to be reported with the Securities and Exchange
Commission on Form 4 in accordance with Section 16 of the Securities Exchange
Act of 1934, as amended, and (4) the undersigned does not otherwise voluntarily
effect any public filing or report regarding such transfers:

 

(i)as a bona fide gift or gifts; or

 

(ii)to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin); or

 

(iii)as a distribution to limited partners or stockholders of the undersigned;
or

 

(iv)to the undersigned’s affiliates or to any investment fund or other entity
controlled or managed by the undersigned.

 

Furthermore, the undersigned may sell shares of Common Stock of the Company
purchased by the undersigned on the open market following the Public Offering if
and only if (i) such sales are not required to be reported in any public report
or filing with the Securities Exchange Commission, or otherwise and (ii) the
undersigned does not otherwise voluntarily effect any public filing or report
regarding such sales.

 

The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this lock-up agreement during the
period from the date of this lock-up agreement to and including the 34th day
following the expiration of the initial 180-day lock-up period, it will give
notice thereof to the Company and will not consummate such transaction or take
any such action unless it has received written confirmation from the Company
that the 180-day lock-up period has expired.

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

 



A-2

 

 

 

Very truly yours, 

 

Signature: 

 

Print Name: 

 

A-3

 

 

[Form of CFO Certificate pursuant to Section 5(p)]

 

Exhibit B

 

Validus/Strategic Capital Partners, LLC

 

Chief Financial Officer’s Certificate

 

_____, 2014

 

The undersigned, Brian D. Jones, Chief Financial Officer of RCS Capital
Corporation (“RCS”), does hereby certify, in my capacity as Chief Financial
Officer and not in a personal capacity, pursuant to Section 5(p) of that certain
Underwriting Agreement dated June 4, 2014 (the “Underwriting Agreement”), among
RCS, RCAP Holdings, LLC (the “Selling Shareholder”) and Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Barclays Capital Inc. as representatives on
behalf of the underwriters named on Schedule A thereto (the “Underwriters”),
that:

 

1. I am familiar with the accounting, operations and record systems of the
Validus/Strategic Capital Partners, LLC (the “Company”) and its subsidiaries.

 

2. I have supervised the compilation and reviewed the circled numbers contained
in the pages attached on Schedule A hereto, which are contained in RCS’s
Prospectus, dated June 4, 2014 relating to the common stock offering by RCS and
the Selling Shareholder of the Company (the “Prospectus”).

 

3. The information referred to in Paragraph 2 above has been derived from the
books and records of the Company and, to the best of my knowledge, is accurate
as of the date hereof.

 

This certificate is being furnished to the Underwriters solely to assist in
conducting their due diligence investigation of the Company in connection with
the offering contemplated by the Prospectus. Without the written consent of the
Company: (i) no person may use or rely on this certificate for any purpose
(other than the Underwriters, counsel to the Underwriters and counsel to RCS and
the Selling Shareholder to assist in conducting their due diligence
investigation of the Company in connection with the offering contemplated by the
Prospectus); (ii) this certificate may not be cited or quoted in any financial
statement, prospectus, private placement memorandum or other similar document;
(iii) this certificate may not be cited or quoted in any other document or
communication which might encourage reliance upon this certificate by any person
or for any purpose excluded by the restrictions in this paragraph; and (iv)
copies of this certificate may not be furnished to anyone for purposes of
encouraging such reliance.

 

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

 

B-1

 

 

IN WITNESS WHEREOF, I have hereunto set my hand on this __ of __________, 2014.

 

                                          
Name: Brian D. Jones
Title: Chief Financial Officer

 

B-2

 

 

Schedule A

See attached.

 

 

 



 

